DETAILED ACTION	
In Applicant’s Response dated 8/11/2022, Applicant amended claims 1 to 11, 13, 14, 16- 20; and argued against all rejections previously set forth in the Office action dated 5/11/2022.
	

Response to Argument
Applicant’s arguments were considered, but are moot in view of the new ground(s) of rejection.


Allowable Subject Matter
1 to 11, 13, 14, 16- 20 are allowable. 
The prior arts do not teach the limitation of retrieve the modified protocol and operate the imaging system in accordance with the modified protocol, wherein the imaging system includes a computerized tomography imaging system and wherein the modified protocol includes imaging system parameters including gantry motor setting, table motor settings, and X-ray source voltage and current settings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al., Pub. No.: 2015/0227702A1, in view of Crotty et al., Pub. No. :2017/0202534A1. 

With regard to claim 19:
Krishna discloses A method for an computed tomography (CT) imaging system (wherein the imaging system include computed tomography, paragraph 7: “In some embodiments, each of the one or more analytic modules of the system is configured to analyze at least one of an electroencephalogram (EEG), magnetoencephalography (MEG), magnetic resonance image (MRI), electrocardiogram (ECG), computed tomography (CT), positron emission tomography (PET), and single-photon emission computed tomography (SPECT).”), comprising: displaying a default protocol defining a default workflow for operating the CT imaging system during a scan (see figure 2 for the default interface, paragraph 44: “ Referring generally to the Figures, multi-factor brain analysis systems and methods are shown and described. The systems and methods provide multi-factor imaging decision support. The systems and methods provide a computerized (for example, web-based) interface for allowing users to upload, analyze, save and retrieve data, and visualize data from anywhere around the globe (for example, using a web browser) to support a medical decision process. The interface can provide data and analysis from a cloud-based analysis system. The analysis system can conduct automatic and semi-automatic analysis spanning a plurality of modalities (i.e., analysis modes). Accordingly, the systems and methods of the present application can advantageously provide a cloud-based decision support system. The user interfaces and analysis that can be provided by the systems and methods described herein may be configured to combine analysis modes to provide valuable outputs (for example, graphical user interfaces, reports) that utilize information from the different analysis modes of the combination. For example, given a patient's dataset of EEG, MRI, and CT, combination analyses such as EEG-MRI, EEG-CT, MRI-CT, and EEG-MRI-CT can be provided by the outputs of the described systems and methods. These combinations may be provided even though, for example, EEG signals and MEG signals measure brain electrical activity at different temporal scales relative to functional magnetic resonance imaging (fMRI). It is envisioned that some of the systems and methods described herein may be used to combine structural scan data (MRI and CT scans show the morphometry of body organs) with an analysis of functional processes of organs (for example, as provided by PET or SPECT).”), the default protocol including one or more action items executed in a sequence (see figure 2 a for action itemsparagraph 76 and 77: “Referring now to FIG. 2A, a graphical user interface 150 that may be provided on client device 102 is shown, where EEG data analysis is provided as an example. Graphical user interface 150 shown advantageously provides a comprehensive view of multiple modes of brain analysis. In some embodiments, user interface 150 includes a menu bar 161 which includes one or more of a home button 180, a data store menu 172, a workflow request menu 174, an administration menu 176 and a profile menu 178. User interface 150 may be generated using processing circuitry and/or according to programming and/or computer code stored in memory. The processing circuitry may also handle user inputs to user interface 150 and perform calculations, make determinations, and/or generate and display output as a result of user inputs. When pressed, home button 180 may take a user to a home screen. In some embodiments, the home screen displays active measurement data. In other embodiments, the home screen may display a summary of information related to one or more of stored data, workflow data, administration and/or settings information, and a user profile or patient profile.”); receiving, from an authenticated user (see user with specific login profile, paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”), modifications to an action item selected from the one or more actions items of the default protocol, the modifications changing the default workflow (A user may change the default layout of elements of user interface 150 described herein, change default parameters, alter or modify the function of tools within user interface 150, paragraph 80: “In some embodiments, menu bar 161 includes administration menu 176. Administration menu 176 may allow a user to alter settings of user interface 150. A user may change the default layout of elements of user interface 150 described herein, change default parameters, alter or modify the function of tools within user interface 150, and/or otherwise customize or change user interface 150. In some embodiments, administration menu 176 displays options as a drop down menu. In other embodiments, administration menu 176 displays options in a separate window which may overlay all or a portion of the screen displaying measurement data.”); generating a modified protocol based on the received modifications (profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150, paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”); and during the scan (paragraph 44: “ Referring generally to the Figures, multi-factor brain analysis systems and methods are shown and described. The systems and methods provide multi-factor imaging decision support. The systems and methods provide a computerized (for example, web-based) interface for allowing users to upload, analyze, save and retrieve data, and visualize data from anywhere around the globe (for example, using a web browser) to support a medical decision process. The interface can provide data and analysis from a cloud-based analysis system. The analysis system can conduct automatic and semi-automatic analysis spanning a plurality of modalities (i.e., analysis modes). Accordingly, the systems and methods of the present application can advantageously provide a cloud-based decision support system. The user interfaces and analysis that can be provided by the systems and methods described herein may be configured to combine analysis modes to provide valuable outputs (for example, graphical user interfaces, reports) that utilize information from the different analysis modes of the combination. For example, given a patient's dataset of EEG, MRI, and CT, combination analyses such as EEG-MRI, EEG-CT, MRI-CT, and EEG-MRI-CT can be provided by the outputs of the described systems and methods. These combinations may be provided even though, for example, EEG signals and MEG signals measure brain electrical activity at different temporal scales relative to functional magnetic resonance imaging (fMRI). It is envisioned that some of the systems and methods described herein may be used to combine structural scan data (MRI and CT scans show the morphometry of body organs) with an analysis of functional processes of organs (for example, as provided by PET or SPECT).”), displaying a modified workflow corresponding to the modified protocol (paragraph 81: “In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”); and adjusting one or more settings of the CT imaging system based on the modified protocol (paragraph 80 and 81: “In some embodiments, menu bar 161 includes administration menu 176. Administration menu 176 may allow a user to alter settings of user interface 150. A user may change the default layout of elements of user interface 150 described herein, change default parameters, alter or modify the function of tools within user interface 150, and/or otherwise customize or change user interface 150. In some embodiments, administration menu 176 displays options as a drop down menu. In other embodiments, administration menu 176 displays options in a separate window which may overlay all or a portion of the screen displaying measurement data. In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”).

Krishna does not disclose the aspect wherein the one or more settings of the CT imaging system including one or more of a gantry motor setting, a table motor setting, X-ray source voltage, and X- ray source current.
However Crotty discloses the aspect wherein the one or more settings of the CT imaging system including one or more of a gantry motor setting, a table motor setting, X-ray source voltage, and X- ray source current (The computer and/or the AEC module may translate the settings adjustments made via the input to the user interface into control commands that may be transmitted to the x-ray controller to effect the requested source voltage and/current adjustments, paragraph 50: “ It should be understood that the illustrated user interface elements are exemplary in nature, and any suitable interface for controlling the various AEC settings may be provided in any suitable configuration. For example, where buttons are shown, other actuatable elements such as sliders, knobs, menus, text boxes, and/or other user interface elements for accepting user input may be included. Furthermore, although the illustrated example provides a displayed user interface, it is to be understood that one or more of the adjustment mechanisms may be associated with a hardware input device. For example, a slider of the user interface may be actuated by touching the slider bar and/or moving a finger along the slider bar and/or may be actuated by rotating a physical knob or pressing an up/down button to adjust the associated setting. The user interface elements for requesting adjustments to AEC module may be actuatable to request continuously variable adjustments between a maximum and minimum value (e.g., adjustments that are not limited to discrete levels and/or adjustments that are adjustable to an integer or decimal value). The computer and/or the AEC module may translate the settings adjustments made via the input to the user interface into control commands that may be transmitted to the x-ray controller to effect the requested source voltage and/current adjustments.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Crotty to Krishna so the user can customize settings for gantry motor setting, a table motor setting, X-ray source voltage, and X- ray source current to help the user performing tasks in a more familiar input system. 


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna, in view of Crotty, and further in view of McCoy et al., Pub. No.: 2012/0227000
With regard to claim 20:
Krishna and Crotty disclose the method of claim 19, wherein displaying the modified workflow includes: replacing a content of the selected action in the default protocol with content received as input from the authenticated user in the modified protocol (. A user may change the default layout of elements of user interface 150 described herein, change default parameters, alter or modify the function of tools within user interface 150, Krishna paragraph 80: “In some embodiments, menu bar 161 includes administration menu 176. Administration menu 176 may allow a user to alter settings of user interface 150. A user may change the default layout of elements of user interface 150 described herein, change default parameters, alter or modify the function of tools within user interface 150, and/or otherwise customize or change user interface 150. In some embodiments, administration menu 176 displays options as a drop down menu. In other embodiments, administration menu 176 displays options in a separate window which may overlay all or a portion of the screen displaying measurement data. In some embodiments, menu bar 161 further includes profile menu 178. Profile menu 178 may allow a user to view and/or alter information corresponding to a user profile. Profile menu 178 may allow a user to alter information such as a user's availability, status, personal information (for example, name, address, phone number, etc.), or other information unique to a user or which identifies a user in accordance with, but not restricted to, the security standards of the Health Insurance Portability and Accountability Act. In some embodiments, profile menu 178 allows a user to modify defaults, preferences, or other settings related to user interface 150. Profile menu 178 may also allow a user to log into a profile (for example, to load associated preferences, default values, or other settings related to user interface 150), log out of a profile, and/or switch profiles. Profile menu 178 may allow multiple users to access user interface 150 using the same browser and/or computing device.”); 
Krishna does not disclose the aspect of replacing action items downstream of the selected action item in the default protocol with new action items received as the input from the authenticated user in the modified protocol.
However McCoy discloses the method of claim 19, wherein displaying the modified workflow includes: replacing a content of the selected action in the default protocol with content received as input from the authenticated user in the modified protocol (paragraph 47: “In step 614, the customization to be applied to the selected system menu is identified. In some instances, a menu service creates a system menu, such as in response to a product release or identification of a new CE device. Similarly, a menu service may modify and/or customize a system menu based on additional features, adding one or more menu items (e.g., changes in partnerships, such as with content providers), moving one or more menu items (e.g., based on tracked use or user input), removing menu items, and/or other such customization. Additionally, in some embodiments, a customer can request and/or identify customization to be made. For example, a customer may identify a system menu and request a new menu item be incorporated, request that a menu item be modified (e.g., increased in size so that the menu item is more visible), select size of a menu item from a listing of options for menu items, select "show" or "hide" option associated with a potential menu item that may be incorporated into the identified system menu, or other such customizations.”); and replacing action items downstream of the selected action item in the default protocol with new action items received as the input from the authenticated user in the modified protocol (paragraph 48: “In step 616, one or more base cells to be merged are identified and merged such that menu definitions define the modified system menu, sub-menu and/or menu item(s). Again, the system menu, sub-menus and/or menu items are configured according to base cells 120, and their relative size and area upon being displayed are defined relative to whole number multipliers of the base cell 120 in defining a relative height and width of the system menu, sub-menu and menu items.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply McCoy to Krishna and Crotty so the menu items downstream are also modified to suit the needs of system and user wherein only change items upstream might cause issues. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Willam, Pub No.: 20140128941A1: Before using the phototherapy apparatus, a physician or clinician first performs user setup 301 involving a login or security check to determine the user's privileges. Upon confirmation of the login ID and password, the apparatus loads programs and settings previously stored by the user into the menu selection. A successful login also enables privileges established by the device owner for that particular user. Such privileges may include the ability to change default settings, to create new recipes and algorithms, and for those with the appropriate credentials to operate the devices at a higher than normally allowed power level. For example, a physician may be authorized to drive LEDs at currents of 30 mA, while all other users are limited to current 20 mA and below. In the absence of a login, the unit can either be prevented from operation or allowed to operate in a restricted manner, e.g. limited to certain generic algorithms and LED settings.

Teixeira, Patent No.: 10849585B1: The medical scanner 106 is configured to generate anatomical information. The configuration uses settings for one or more parameters, such as an X-ray source voltage, table position and/or range of movement, gantry position and/or range of movement, focus, field of view, scan density, detector thresholds, transmission sequence, image processing settings, filtering settings, or image generation settings. Based on a topogram generated from the surface data rather than scanning by the medical scanner 106, one or more settings of the medical scanner 106 are set. The patient is imaged by the medical scanner 106 using the settings. In alternative embodiments, scan data from the medical scanner 106 is used to determine the surface data, such as by fitting a statistical shape model that includes a skin mesh to the scan data.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179